DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-4, 6, 8-13, 15 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claims 1, 10 and 17 each recite the light source “has an illumination width of about 1 meter”. Although the specification describes that the sensor may measure over this width, there does not appear to be any disclosure that the light source has this particular limitation. Accordingly, this is considered to be new matter which was not previously disclosed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 8-11, 13, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs, et al. (DE 1809459, hereafter Fuchs) in view of Weihrauch et al. (DE 202014007337, hereafter Weihrauch) and Rose et al. (WO 2017060739, hereafter Rose, references made to US equivalent 10,605,697)
With respect to claim 1, Fuchs teaches a device for measuring tread depth of tyres, wherein in use a tyre (R) is driven over the device in a first direction, the device comprising: a light source (E1) arranged to emit light to illuminate the tyre; an obstruction at a surface of a  housing of the device, the obstruction extending in a second direction substantially perpendicular to the first direction and arranged to partially block the light emitted from the light source such that a shadow is cast on the tyre when the tyre is located above the device, and such that the shadow is cast on the tyre in a direction substantially perpendicular to a tread of the tyre; and a camera (O) arranged to view an illuminated section of the tyre, wherein the light source is linear and parallel to the obstruction. (Fig. 1)
Fuchs does not explicitly teach reflective optical elements disposed between the tyre and the camera and arranged to direct light reflected from the tyre onto the camera, wherein the reflective optical elements include a mirror having a parabolic shape arranged in a direction parallel to the obstruction to direct the light reflected from the tyre onto the cameras, or wherein the light source has an illumination width of about 1 meter.
Weihrauch teaches a device for measuring tread depth of tyres, the device comprising: a camera (image capturing element 11) arranged to view an illuminated section of the tyre, and reflective optical elements (image deflection element 12) disposed between the tyre and the camera and arranged to direct light reflected from the tyre onto the camera. (translation par. 52, Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Fuchs to include reflective optical elements, as taught by Weihrauch, in order to be able to locate the camera in a different orientation to adapt to a wider variety of installation requirements.
Rose teaches a device for measuring tread depth of tyres, the device comprising a reflective optical element (parabolic reflector 77) including a mirror having a parabolic shape. (col. 26, lines 4-27, Fig. 14)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Fuchs to use a parabolic mirror as a reflective element, as taught by Rose, in order to have improved ability to capture and reflect light in a desired direction. It should be noted that, as the purpose of the mirror in the modified invention is to direct light reflected from the tyre onto the camera, it would have been obvious to one having ordinary skill in the art to arrange the parabolic mirror in a direction parallel to the obstruction, as claimed, in order to provide an operational invention which allows the camera to evaluate the reflected image, as taught by Fuchs, while realizing the advantages of the parabolic mirror taught by Rose. 
Additionally it should be noted that, although Fuchs, Weihrauch and Rose do not explicitly teach a light source having an illumination width of about 1 meter, it is well-known to provide light sources having different widths and the ideal width would be dependent upon the other dimensions of the system and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the combined structure to optimize the width of the light source to provide advantageous results.
	With respect to claim 4, Fuchs, as modified by Weihrauch and Rose, teaches the obstruction is substantially linear. (Fuchs, Fig. 1)
	With respect to claims 6 and 15, Fuchs, as modified by Weihrauch and Rose, teaches placing the camera at a focal point of the mirror having the parabolic shape. It is noted that this is a necessary arrangement of the system in order for the camera to be able to properly receive the reflected light.
	With respect to claim 8, Fuchs, as modified by Weihrauch and Rose, teaches the obstruction is formed by a part of the housing of the device. (Fuchs, Fig. 1)
With respect to claim 9, although Fuchs, as modified by Weihrauch and Rose, does not explicitly teach wherein the obstruction is provided by a strip of material which blocks light, and wherein said strip of material is provided on a transparent material, this would have been an obvious modification of the structure of Fuchs in order to provide a shadow having a particular location or desired shape.
	With respect to claim 10, Fuchs teaches a method of measuring tread depth of tyres, the method comprising: driving a tyre over a scanner in a first direction; illuminating the tyre with light emitted by a light source provided by the scanner; partially blocking, with an obstruction, the light emitted by the light source in a second direction substantially perpendicular to the first direction such that a shadow is cast on the tyre in a direction substantially perpendicular to a tread of the tyre, wherein the obstruction is at a surface of a housing of the device; and viewing the illuminated section of the tyre with a camera, wherein the light source is linear and parallel to the obstruction. (Fig. 1)
Fuchs does not explicitly teach imaging the illuminated section of the tyre onto the camera using one or more reflective optical elements disposed between the tyre and the camera and arranged to direct light reflected from the tyre onto the camera, wherein the one or more reflective optical elements include a mirror having a parabolic shape in a direction parallel to the second direction to direct light reflected from the tyre onto the camera and enabling the camera to view into the tread of the tyre, or wherein the light source has an illumination width of about 1 meter.
Weihrauch teaches a method for measuring tread depth of tyres, the method comprising: viewing an illuminated section of a tyre with a camera (image capturing element 11) and imaging the illuminated section of the tyre onto the camera using one or more reflective optical elements (image deflection element 12) disposed between the tyre and the camera and arranged to direct light reflected from the tyre onto the camera. (translation par. 52, Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Fuchs to include the use of reflective optical elements, as taught by Weihrauch, in order to be able to locate the camera in a different orientation to adapt to a wider variety of installation requirements.
Rose teaches a device for measuring tread depth of tyres, the device comprising a reflective optical element (parabolic reflector 77) including a mirror having a parabolic shape. (col. 26, lines 4-27, Fig. 14)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Fuchs to use a parabolic mirror as a reflective element, as taught by Rose, in order to have improved ability to capture and reflect light in a desired direction. It should be noted that, as the purpose of the mirror in the modified invention is to direct light reflected from the tyre onto the camera, it would have been obvious to one having ordinary skill in the art to arrange the parabolic mirror in a direction parallel to the second direction, as claimed, in order to provide an operational invention which allows the camera to evaluate the reflected image, as taught by Fuchs, while realizing the advantages of the parabolic mirror taught by Rose.
Additionally it should be noted that, although Fuchs, Weihrauch and Rose do not explicitly teach a light source having an illumination width of about 1 meter, it is well-known to provide light sources having different widths and the ideal width would be dependent upon the other dimensions of the system and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the combined structure to optimize the width of the light source to provide advantageous results.
	With respect to claim 11, Fuchs, as modified by Weihrauch and Rose, teaches illuminating a linear section of the tyre using a light source which is linear and perpendicular to the first direction. (Fuchs, Fig. 1)
	With respect to claim 13, Fuchs, as modified by Weihrauch and Rose, teaches blocking the light with a linear obstruction. (Fuchs, Fig. 1)
With respect to claim 17, Fuchs teaches a device for measuring tread depth of tyres, wherein in use a tyre (R) is driven over the device in a first direction, the device comprising: a light source (E1) arranged to emit light to illuminate the tyre; an obstruction at a surface of a housing of the device, the obstruction extending in a second direction substantially perpendicular to the first direction and arranged to partially block the light emitted from the light source such that a shadow is cast on the tyre when the tyre is located above the device, and such that the shadow is cast on the tyre in a direction substantially perpendicular to a tread of the tyre; and a camera (O) arranged to view an illuminated section of the tyre, wherein the light source is linear and parallel to the obstruction. (Fig. 1)
Fuchs does not explicitly teach reflective optical elements disposed between the tyre and the camera and arranged to direct light reflected from the tyre onto the camera, wherein the reflective optical elements include a plurality of flat mirrors arranged in a parabolic shape in a direction parallel to the obstruction to direct the light reflected from the tyre onto the cameras, wherein the light source has an illumination width of about 1 meter.
Weihrauch teaches a device for measuring tread depth of tyres, the device comprising: a camera (image capturing element 11) arranged to view an illuminated section of the tyre, and reflective optical elements (image deflection element 12) disposed between the tyre and the camera and arranged to direct light reflected from the tyre onto the camera. (translation par. 52, Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Fuchs to include reflective optical elements, as taught by Weihrauch, in order to be able to locate the camera in a different orientation to adapt to a wider variety of installation requirements.
Rose teaches a device for measuring tread depth of tyres, the device comprising a reflective optical element (parabolic reflector 77) including a plurality of flat mirrors arranged in a parabolic shape. (col. 16, lines 11-13, col. 26, lines 4-27, Fig. 14)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Fuchs to use a plurality of flat mirrors arranged in a parabolic shape as a reflective element, as taught by Rose, in order to have improved ability to capture and reflect light in a desired direction. It should be noted that, as the purpose of the mirror in the modified invention is to direct light reflected from the tyre onto the camera, it would have been obvious to one having ordinary skill in the art to arrange the parabolic mirror in a direction parallel to the obstruction, as claimed, in order to provide an operational invention which allows the camera to evaluate the reflected image, as taught by Fuchs, while realizing the advantages of the parabolic mirror taught by Rose.
Additionally it should be noted that, although Fuchs, Weihrauch and Rose do not explicitly teach a light source having an illumination width of about 1 meter, it is well-known to provide light sources having different widths and the ideal width would be dependent upon the other dimensions of the system and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the combined structure to optimize the width of the light source to provide advantageous results.
With respect to claim 18, Fuchs, as modified by Weihrauch and Rose, teaches 
placing the camera at a focal point of the plurality of flat mirrors arranged in the parabolic shape. It is noted that this is a necessary arrangement of the system in order for the camera to be able to properly receive the reflected light.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Weihrauch and Rose, as in the above rejection, and further in view of Niimura et al. (JP 2015148583, hereafter Niimura)
	With respect to claims 3 and 12, Fuchs, as modified by Weihrauch and Rose, teaches all that is claimed, as in the above rejection, except wherein the light source is a strip of LED lights.
	However, the use of LED lights is well known. For example, Niimura teaches a measuring device equipped with a strip of LED lights. (Abstract, Fig. 1)
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the invention of Fuchs to include a strip of LED lights as a light source in order to provide bright and energy efficient lighting.

Response to Arguments
Applicant’s arguments filed July 27, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Fuchs does not teach a linear light source, the examiner respectfully disagrees. Applicant appears to be arguing a particular definition of a linear light source, however there is no particular definition of a 'linear light source' described in the specification. Accordingly, because Fuchs provides a light source that is directed in a line it is considered to meet the claimed limitation of a linear light source. Applicant's further arguments with respect to the differences between the light source of Fuchs and that of applicant's invention appear to rely upon elements of applicant's invention which are not claimed. If applicant intends to claim a more particular type of light source the limitations must be included in the claims in order to be considered. 
It should be further noted that the rejection is based upon a combination of references. For example, the light source of Weihrauch also provides light directed in a line and therefore must be considered to be a linear light source.
In response to applicant’s argument that Fuchs does not disclose “an obstruction at a surface of a housing of the device, this argument is not persuasive. Although Fuchs does not particularly discuss a housing for the device, the surface which includes the obstruction of Fuchs, is above the device and effectively protects the device, is considered to be a housing and therefore meets the limitations of the claim. It should be noted that applicant’s claim language does not provide any further description of the housing and therefore doesn’t limit the nature of the housing in any way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/            Primary Examiner, Art Unit 2853